Citation Nr: 9928444	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-47 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
seizure disorder, effective from December 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which reduced the 
evaluation for service connected seizure disorder from 40 
percent to 20 percent, effective from December 1, 1996.  The 
notice of disagreement was submitted in September 1996.  The 
statement of the case was issued in September 1996.  A 
substantive appeal was received in November 1996.  The 
veteran testified at a personal hearing at the RO in June 
1996.  The Board remanded the case in May 1998 for scheduling 
of a travel board hearing as requested by the veteran.  A 
hearing was held on June 29, 1999 in Wilmington, Delaware 
before the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing. 


REMAND

In June 1999, the veteran testified that his most recent 
seizure was the previous month and that he received treatment 
at the VA dental clinic because he broke some teeth as a 
result of that seizure.  He testified that he had been seen 
by Dr. Hooker at the VA regarding his medication and that he 
was scheduled to be seen for outpatient treatment in August.  
He also testified that he had a seizure while on the job in 
February 1998 and received treatment at the Peninsula 
Regional Medical Center in Salisbury, Maryland.  Those VA and 
private treatment records have not been obtained.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  The RO should obtain all indicated treatment 
records and then afford the veteran a VA examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The veteran should be contacted and 
requested to sign and submit an 
appropriate form giving his consent for 
the release to VA of all treatment 
records of the veteran from the Peninsula 
Regional Medical Center in Salisbury, 
Maryland dated from February 1998 to the 
present.  When the consent form is 
received, the Peninsula Regional Medical 
Center should be contacted and requested 
to furnish copies of all records 
concerning treatment of the veteran's 
seizure disorder.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's seizure disorder, not 
currently in the claims file.  All 
records obtained should be associated 
with the claims folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
neurologic examination to determine the 
nature and extent of his seizure 
disorder.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The RO should provide the examiner with 
the criteria set forth in Diagnostic Code 
8910 and request that the examiner set 
forth all pertinent findings on 
examination in relationship to the 
Diagnostic Code criteria.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


